--------------------------------------------------------------------------------

Execution Version

COMMON STOCK PURCHASE AGREEMENT

Dated as of June 24, 2013

by and between

AMERICAN PETRO-HUNTER INC.

and

HANOVER HOLDINGS I, LLC,
a New York limited liability company

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page         ARTICLE I DEFINITIONS 1     ARTICLE II PURCHASE AND SALE OF
COMMON STOCK 1           Section 2.1. Purchase and Sale of Stock 1   Section
2.2. Closing Date; Settlement Dates 2   Section 2.3. Initial Public
Announcements and Required Filings 2         ARTICLE III DRAW DOWN TERMS 3      
    Section 3.1. Draw Down Notice 3   Section 3.2. Limitation of Draw Downs 4  
Section 3.3. Reduction of Commitment 4   Section 3.4. Below Floor Price 4  
Section 3.5. Settlement 4   Section 3.6. Failure to Deliver Shares 4   Section
3.7. Certain Limitations 5   Section 3.8. Blackout Periods 5         ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR 6           Section
4.1. Organization and Standing of the Investor 6   Section 4.2. Authorization
and Power 6   Section 4.3. No Conflicts 7   Section 4.4. Investment Purpose 7  
Section 4.5. Accredited Investor Status 8   Section 4.6. Reliance on Exemptions
8   Section 4.7. Information 8   Section 4.8. No Governmental Review 8   Section
4.9. No General Solicitation 8   Section 4.10. Not an Affiliate 8   Section
4.11. Statutory Underwriter Status 9   Section 4.12. Resales of Securities 9    
    ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY 9        
  Section 5.1. Organization, Good Standing and Power 9   Section 5.2.
Authorization, Enforcement 9   Section 5.3. Capitalization and Voting Rights 10
  Section 5.4. Issuance of Securities 10   Section 5.5. No Conflicts 10  
Section 5.6. Commission Documents, Financial Statements 11


--------------------------------------------------------------------------------


  Section 5.7. Subsidiaries 13   Section 5.8. No Material Adverse Effect 13  
Section 5.9. No Undisclosed Liabilities 13   Section 5.10. No Undisclosed Events
or Circumstances 13   Section 5.11. Indebtedness; Solvency 14   Section 5.12.
Title To Assets 14   Section 5.13. Actions Pending 14   Section 5.14. Compliance
With Law 15   Section 5.15. Certain Fees 15   Section 5.16. Disclosure 15  
Section 5.17. Operation of Business 16   Section 5.18. Environmental Compliance
16   Section 5.19. Material Agreements 17   Section 5.20. Transactions With
Affiliates 17   Section 5.21. Employees 18   Section 5.22. Use of Proceeds 18  
Section 5.23. Investment Company Act Status 18   Section 5.24. ERISA 18  
Section 5.25. Taxes 18   Section 5.26. Insurance 19   Section 5.27. U.S. Real
Property Holding Corporation 19   Section 5.28. Exemption from Registration;
Valid Issuances 19   Section 5.29. No General Solicitation or Advertising 19  
Section 5.30. No Integrated Offering 19   Section 5.31. Dilutive Effect 20  
Section 5.32. Manipulation of Price 20   Section 5.33. Securities Act 20  
Section 5.34. Listing and Maintenance Requirements 20   Section 5.35.
Application of Takeover Protections 21   Section 5.36. Foreign Corrupt Practices
Act 21   Section 5.37. Money Laundering Laws 21   Section 5.38. OFAC 21  
Section 5.39. Mineral Resource Properties and Surface Rights. 22   Section 5.40.
Royalties and Commissions 22   Section 5.41. Acknowledgement Regarding
Investor’s Acquisition of Securities 22         ARTICLE VI ADDITIONAL COVENANTS
22           Section 6.1. Securities Compliance 22   Section 6.2. Reservation of
Common Stock 23   Section 6.3. Registration and Listing 23   Section 6.4.
Compliance with Laws. 23   Section 6.5. Keeping of Records and Books of Account;
Due Diligence. 24   Section 6.6. Limitations on Holdings and Issuances 24  
Section 6.7. Other Agreements and Alternate Transactions 24

ii

--------------------------------------------------------------------------------


  Section 6.8. Corporate Existence 27   Section 6.9. Fundamental Transaction 27
  Section 6.10. Delivery of Registration Statement and Prospectus; Subsequent
Changes 27   Section 6.11. Amendments to the Registration Statement; Prospectus
Supplements 27   Section 6.12. Stop Orders 28   Section 6.13. Selling
Restrictions 28   Section 6.14. Effective Registration Statement 29   Section
6.15. Blue Sky 29   Section 6.16. Non-Public Information 29   Section 6.17.
Broker/Dealer 30   Section 6.18. Disclosure Schedule 30         ARTICLE VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES 31  
        Section 7.1. Conditions Precedent to Closing 31   Section 7.2.
Conditions Precedent to a Draw Down 31         ARTICLE VIII TERMINATION 34      
    Section 8.1. Termination 34   Section 8.2. Other Termination 35   Section
8.3. Effect of Termination 36         ARTICLE IX INDEMNIFICATION 36          
Section 9.1. Indemnification of Investor 36   Section 9.2. Indemnification
Procedures 38         ARTICLE X MISCELLANEOUS 38           Section 10.1. Fees
and Expenses. 38   Section 10.2. Specific Enforcement, Consent to Jurisdiction,
Waiver of Jury Trial. 40   Section 10.3. Entire Agreement; Amendment 41  
Section 10.4. Notices 41   Section 10.5. Waivers 42   Section 10.6. Headings 42
  Section 10.7. Construction 43   Section 10.8. Successors and Assigns 43  
Section 10.9. No Third Party Beneficiaries 43   Section 10.10. Governing Law 43
  Section 10.11. Survival 43   Section 10.12. Counterparts 43   Section 10.13.
Publicity 44   Section 10.14. Severability 44   Section 10.15. Further
Assurances 44

iii

--------------------------------------------------------------------------------


Annex I. Definitions

iv

--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

     This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of June
24, 2013 (this “Agreement”), by and between Hanover Holdings I, LLC, a New York
limited liability company (the “Investor”), and American Petro-Hunter Inc., a
corporation organized and existing under the laws of the State of Nevada (the
“Company”).

RECITALS

     WHEREAS, the parties desire that, upon the terms and subject to the
conditions and limitations set forth herein, the Company may issue and sell to
the Investor, from time to time as provided herein, and the Investor shall
purchase from the Company, up to $5,000,000 of newly issued shares of the
Company’s common stock, $0.001 par value (“Common Stock”);

     WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”) and Rule 506 of
Regulation D promulgated by the Commission under the Securities Act (“Regulation
D”), and upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the investments
in Common Stock to be made hereunder;

     WHEREAS, the parties hereto are concurrently entering into a Registration
Rights Agreement in the form of Exhibit A hereto (the “Registration Rights
Agreement”), pursuant to which the Company shall register the Registrable
Securities (as defined in the Registration Rights Agreement), upon the terms and
subject to the conditions set forth therein; and

     WHEREAS, in consideration for the Investor’s execution and delivery of this
Agreement, the Company has issued to the Investor the Commitment Shares prior to
the date of this Agreement;

     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:

ARTICLE I
DEFINITIONS

     Capitalized terms used in this Agreement shall have the meanings ascribed
to such terms in Annex I hereto, and hereby made a part hereof, or as otherwise
set forth in this Agreement.

ARTICLE II
PURCHASE AND SALE OF COMMON STOCK

     Section 2.1. Purchase and Sale of Stock. Upon the terms and subject to the
conditions of this Agreement, during the Investment Period, the Company in its
discretion may issue and sell to the Investor, and the Investor shall purchase
from the Company, up to $5,000,000 (the “Total Commitment”) of duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock (the
“Aggregate Limit”), by the delivery to the Investor of Draw Down Notices as
provided in Article III hereof.

--------------------------------------------------------------------------------

     Section 2.2. Closing Date; Settlement Dates. This Agreement shall become
effective and binding (the “Closing”) upon the delivery of counterpart signature
pages of this Agreement and the Registration Rights Agreement executed by each
of the parties hereto and thereto, and the delivery of all other documents,
instruments and writings required to be delivered at the Closing, in each case
as provided in Section 7.1, to the offices of Greenberg Traurig, LLP, 200 Park
Avenue, New York, New York 10166, at 5:00 p.m., New York City time, on the
Closing Date. In consideration of and in express reliance upon the
representations, warranties and covenants contained in, and upon the terms and
subject to the conditions of, this Agreement, during the Investment Period the
Company shall issue and sell to the Investor, and the Investor shall purchase
from the Company, the Shares in respect of each Draw Down. The issuance and sale
of Shares to the Investor pursuant to any Draw Down shall occur on the
applicable Settlement Date in accordance with Section 3.5, provided that all of
the conditions precedent thereto set forth in Article VII theretofore shall have
been fulfilled on or prior to such Settlement Date.

     Section 2.3. Initial Public Announcements and Required Filings. The Company
may, at or before 8:30 a.m., New York City time, on the first Trading Day after
the Closing, issue a press release (the “Press Release”) reasonably acceptable
to the Investor disclosing the execution of this Agreement and the Registration
Rights Agreement by the Company, and briefly describing the transactions
contemplated thereby. At or before 8:30 a.m., New York City time, on the second
Trading Day following the Closing Date, the Company shall file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act and
attaching copies of each of this Agreement, the Registration Rights Agreement
and the Press Release, if applicable, as exhibits thereto (including all
exhibits thereto, the “Current Report”). The Company shall provide the Investor
a reasonable opportunity to comment on a draft of the Current Report prior to
filing the Current Report with the Commission and shall give due consideration
to all such comments. From and after the issuance of the Press Release and the
filing of the Current Report, the Company shall have disclosed all material,
nonpublic information delivered to the Investor (or the Investor’s
representatives or agents) by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees, agents or representatives (if
any) in connection with the transactions contemplated by the Transaction
Documents. The Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 2.3, the Investor will maintain the confidentiality of
all disclosures made to it in connection with the transactions contemplated by
the Transaction Documents (including the existence and terms of the
transactions), except that the Investor may disclose the terms of such
transactions to its financial, accounting, legal and other advisors (provided
that the Investor directs such Persons to maintain the confidentiality of such
information). The Company has heretofore filed a Form D with respect to the
Securities in accordance with Regulation D and has provided a copy thereof to
the Investor promptly after such filing. The Company shall prepare and file with
the Commission the Registration Statement (including the Prospectus) covering
only the resale by the Investor of the Registrable Securities in accordance with
the Securities Act and the Registration Rights Agreement. At or before 8:30 a.m.
(New York City time) on the Trading Day immediately following the Effective
Date, the Company shall file with the Commission in accordance with Rule 424(b)
under the Securities Act the final Prospectus to be used in connection with
sales pursuant to the Registration Statement. If the transactions contemplated
by any Draw Down are material to the Company

2

--------------------------------------------------------------------------------

(individually or collectively with all other prior Draw Downs, the consummation
of which have not previously been reported in any Prospectus Supplement filed
with the Commission under Rule 424(b) under the Securities Act or in any report,
statement or other document filed by the Company with the Commission under the
Exchange Act), or if otherwise required under the Securities Act (or the
interpretations of the Commission thereof), in each case as reasonably
determined by the Company or the Investor, then, on the first Trading Day
immediately following the last Trading Day of the applicable Pricing Period with
respect to such Draw Down, the Company shall file with the Commission a
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act with
respect to the applicable Draw Down(s), disclosing the total Draw Down Amount
Requested pursuant to such Draw Down(s), the total number of Shares that are to
be (and, if applicable, have been) issued and sold to the Investor pursuant to
such Draw Down(s), the total purchase price for the Shares subject to such Draw
Down(s), the applicable Discount Price(s) for such Shares and the net proceeds
that are to be (and, if applicable, have been) received by the Company from the
sale of such Shares. To the extent not previously disclosed in the Prospectus or
a Prospectus Supplement, the Company shall disclose in its Quarterly Reports on
Form 10-Q and in its Annual Reports on Form 10-K the information described in
the immediately preceding sentence relating to all Draw Down(s) consummated
during the relevant fiscal quarter, and include each such Quarterly Report on
Form 10-Q and Annual Report on Form 10-K in a Prospectus Supplement and file
such Prospectus Supplement with the Commission under Rule 424(b) under the
Securities Act.

ARTICLE III
DRAW DOWN TERMS

     Subject to the satisfaction of the conditions set forth in this Agreement,
the parties agree as follows:

     Section 3.1. Draw Down Notice. From time to time during the Investment
Period, the Company may, in its sole discretion, no later than 9:30 a.m. (New
York City time) on the first Trading Day of the Pricing Period, provide to the
Investor a Draw Down Notice, substantially in the form attached hereto as
Exhibit B (the “Draw Down Notice”), which Draw Down Notice shall become
effective at 9:30 a.m. (New York City time) on the first Trading Day of the
Pricing Period specified in the Draw Down Notice; provided, however, that if the
Company delivers the Draw Down Notice to the Investor later than 9:30 a.m. (New
York City time) on a Trading Day, then the first Trading Day of such Pricing
Period shall not be the Trading Day on which the Investor received such Draw
Down Notice, but rather shall be the immediately following Trading Day (unless a
subsequent Trading Day is therein specified). The date on which the Company
delivers any Draw Down Notice in accordance with this Section 3.1 hereinafter
shall be referred to as a “Draw Down Exercise Date”. The Draw Down Notice shall
specify the Draw Down Amount Requested (which shall not exceed the Maximum Draw
Down Amount Requested), the applicable Floor Price for such Draw Down and the
first and last Trading Day of the Pricing Period. Upon the terms and subject to
the conditions of this Agreement, the Investor is obligated to accept each Draw
Down Notice prepared and delivered in accordance with the provisions of this
Agreement and shall purchase from the Company the Shares subject to such Draw
Down Notice at the applicable Discount Price on the applicable Settlement Date.
Anything to the contrary in this Agreement notwithstanding, the parties hereto
acknowledge and agree that

3

--------------------------------------------------------------------------------

the Investor shall not be required to purchase, and shall not purchase, more
than the Maximum Draw Down Amount Requested pursuant to any single Draw Down
Notice.

     Section 3.2. Limitation of Draw Downs. The Company shall not make more than
one Draw Down in each Pricing Period. At least 24 hours shall elapse between the
completion of the settlement of one Draw Down in accordance with Section 3.5
below and the commencement of a Pricing Period for any other Draw Down during
the Investment Period. Each Draw Down automatically shall expire immediately
following the completion of the settlement thereof in accordance with Section
3.5 below.

     Section 3.3. Reduction of Commitment. On each Settlement Date, the
Investor’s Total Commitment under this Agreement automatically shall be reduced,
on a dollar-for-dollar basis, by the total Draw Down Amount paid to the Company
on such Settlement Date.

     Section 3.4. Below Floor Price. If the VWAP on any Trading Day during the
applicable Pricing Period is lower than the applicable Floor Price, then for
each such Trading Day, the Draw Down Amount Requested shall be reduced by a
number of shares of Common Stock equal to the product of (x) 0.10 and (y) the
total Draw Down Amount Requested, and no Shares shall be purchased or sold with
respect to such Trading Day. If trading in the Common Stock on the Trading
Market is suspended for any reason for more than three hours on any Trading Day
during the applicable Pricing Period, then for each such Trading Day during the
Pricing Period the Draw Down Amount Requested shall be reduced as provided in
the immediately preceding sentence, and no Shares shall be purchased or sold
with respect to such Trading Day.

     Section 3.5. Settlement. The payment for, against simultaneous delivery of,
Shares in respect of each Draw Down shall be settled not later than the third
Business Day next following the last Trading Day of each Pricing Period (the
“Settlement Date”). On each Settlement Date, the Company shall, or shall cause
its transfer agent to, electronically transfer the Shares purchased by the
Investor by crediting the Investor’s or its designees’ account (provided the
Investor shall have given the Company written notice of such designee prior to
the Settlement Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system, which Shares shall be freely tradable and transferable and without
restriction on resale pursuant to the Registration Statement, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided that if the Shares are
received by the Investor later than 1:00 p.m., New York City time, payment
therefor shall be made with next day funds. As set forth in Section 3.6, a
failure by the Company or its transfer agent (if applicable) to deliver such
Shares on the applicable Settlement Date shall result in the payment of partial
damages by the Company to the Investor.

     Section 3.6. Failure to Deliver Shares. If the Company issues a Draw Down
Notice and fails to deliver the Shares to the Investor on the applicable
Settlement Date and such failure continues for 10 Trading Days, the Company
shall pay the Investor, in cash, in addition to all other remedies available to
the Investor, as partial damages for such failure and not as a penalty, an
amount equal to 2.0% of the payment required to be paid by the Investor on such
Settlement Date for the initial 30 days following such Settlement Date until the
Shares have been delivered, and an additional 2.0% for each additional 30-day
period thereafter until the Shares have been

4

--------------------------------------------------------------------------------

delivered, which amount shall be prorated for such periods less than 30 days
(the “Make Whole Amount”). If the Make Whole Amount is not paid within two
Trading Days following a demand therefor from the Investor, the Make Whole
Amount shall accrue annual interest (on the basis of the 365 day year)
compounded daily at a rate equal to the greater of (i) the prime rate of
interest then in effect as published by the Wall Street Journal plus 3.0% and
(ii) 10.0%, up to and including the date on which the Make Whole Amount is
actually paid. The Company shall not issue a Draw Down Notice to the Investor
until the Make Whole Amount, plus all accrued interest, has been paid to the
Investor in full.

     Section 3.7. Certain Limitations. Notwithstanding anything to the contrary
contained in this Agreement, in no event may the Company issue a Draw Down
Notice to the extent that (i) the Draw Down Amount Requested in such Draw Down
Notice exceeds the Maximum Draw Down Amount Requested, (ii) the sale of Shares
pursuant to such Draw Down Notice would cause the Company to issue or sell or
the Investor to acquire or purchase a dollar value of shares of Common Stock
which, when aggregated with all Draw Down Amounts paid by the Investor pursuant
to all prior Draw Down Notices issued under this Agreement, would exceed the
Aggregate Limit, or (iii) the sale of Shares pursuant to such Draw Down Notice
would cause the Company to sell or the Investor to purchase a number of shares
of Common Stock which, when aggregated with all other shares of Common Stock
then beneficially owned (as calculated pursuant to Section 13(d) of the Exchange
Act and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates,
would result in the beneficial ownership by the Investor or any of its
Affiliates of more than 4.99% of the then issued and outstanding shares of
Common Stock (the “Ownership Limitation”). If the Company issues a Draw Down
Notice in which the Draw Down Amount Requested exceeds the Maximum Draw Down
Amount Requested, such Draw Down Notice shall be void ab initio to the extent
the Draw Down Amount Requested exceeds the Maximum Draw Down Amount Requested.
If the Company issues a Draw Down Notice that otherwise would require the
Investor to purchase shares of Common Stock which would cause the aggregate
purchases of Common Stock by the Investor under this Agreement to exceed the
Aggregate Limit, such Draw Down Notice shall be void ab initio to the extent of
the amount by which the dollar value of shares of Common Stock otherwise
issuable pursuant to such Draw Down Notice, together with all Draw Down Amounts
paid by the Investor pursuant to all prior Draw Down Notices issued under this
Agreement, would exceed the Aggregate Limit. If the Company issues a Draw Down
Notice that otherwise would require the Investor to purchase shares of Common
Stock which would cause the aggregate number of shares of Common Stock then
beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act
and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates to
exceed the Ownership Limitation, such Draw Down Notice shall be void ab initio
to the extent of the amount by which the number of shares of Common Stock
otherwise issuable pursuant to such Draw Down Notice, together with all shares
of Common Stock then beneficially owned by the Investor and its Affiliates,
would exceed the Ownership Limitation.

     Section 3.8. Blackout Periods. Notwithstanding any other provision of this
Agreement, the Company shall not deliver any Draw Down Notice or otherwise offer
or sell Shares to the Investor, and the Investor shall not be obligated to
purchase any Shares pursuant to this Agreement, (i) during any period in which
the Company is, or may be deemed to be, in possession of material non-public
information, or (ii) except as expressly provided in this Section 3.8, at any
time from and including the date (each, an “Announcement Date”) on which the

5

--------------------------------------------------------------------------------

Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is 24 hours after
the time that the Company files (a “Filing Time”) a Quarterly Report on Form
10-Q or an Annual Report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement. If the Company wishes to deliver any Draw Down
Notice or otherwise offer, sell or deliver Shares to the Investor at any time
during the period from and including an Announcement Date through and including
the time that is 24 hours after the corresponding Filing Time, the Company
shall, as conditions thereto, (1) prepare and deliver to the Investor (with a
copy to counsel to the Investor) a report on Form 8-K which shall include
substantially the same financial and related information as was set forth in the
relevant Earnings Announcement (other than any earnings or other projections,
similar forward-looking data and officers’ quotations) (each, an “Earnings
8-K”), (2) provide the Investor with the compliance certificate substantially in
the form attached hereto as Exhibit D, dated the date of such Draw Down Notice,
which certificate shall be deemed to remain in effect during the applicable
Pricing Period through and including the applicable Settlement Date, and the
“bring down” opinions in the form mutually agreed to by the parties hereto prior
to the date hereof, dated the date of such Draw Down Notice and (3) file such
Earnings 8-K with the Commission (so that it is deemed “filed” for purposes of
Section 18 of the Exchange Act), include such Earnings 8-K in a Prospectus
Supplement and file such Prospectus Supplement with the Commission under Rule
424(b) under the Securities Act, in each case on or prior to the date of such
Draw Down Notice. The provisions of clause (ii) of this Section 3.8 shall not be
applicable for the period from and after the time at which all of the conditions
set forth in the immediately preceding sentence shall have been satisfied (or,
if later, the time that is 24 hours after the time that the relevant Earnings
Announcement was first publicly released) through and including the time that is
24 hours after the Filing Time of the relevant Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be. For purposes of clarity, the
parties agree that the delivery of the compliance certificate and the “bring
down” opinions pursuant to this Section 3.8 shall not relieve the Company from
any of its obligations under this Agreement with respect to the delivery of the
compliance certificate called for by Section 7.2(ii) and the “bring down”
opinions called for by Section 7.2(xv) on the applicable Settlement Date, which
Sections shall have independent application.

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

     The Investor hereby makes the following representations, warranties and
covenants to the Company:

     Section 4.1. Organization and Standing of the Investor. The Investor is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of New York.

     Section 4.2. Authorization and Power. The Investor has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement and to purchase or acquire
the Securities in accordance with the terms hereof. The execution, delivery and
performance by the Investor of this Agreement and the

6

--------------------------------------------------------------------------------

Registration Rights Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Investor, its
Board of Directors or its stockholders is required. Each of this Agreement and
the Registration Rights Agreement has been duly executed and delivered by the
Investor and constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application
(including any limitation of equitable remedies).

     Section 4.3. No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the Registration Rights Agreement and the
consummation by the Investor of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of such Investor’s charter
documents, bylaws or other applicable organizational instruments, (ii) conflict
with, constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Investor is a party or is bound, (iii) create or impose
any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the
Investor is bound or under which any of its properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with, in any material respect, the ability of
the Investor to enter into and perform its obligations under this Agreement and
the Registration Rights Agreement. The Investor is not required under any
applicable federal, state, local or foreign law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the Registration Rights
Agreement or to purchase the Securities in accordance with the terms hereof;
provided, however, that for purposes of the representation made in this
sentence, the Investor is assuming and relying upon the accuracy of the relevant
representations and warranties and the compliance with the relevant covenants
and agreements of the Company in the Transaction Documents to which it is a
party.

     Section 4.4. Investment Purpose. The Investor is acquiring the Securities
for its own account, for investment purposes and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under or exempt from the registration requirements
of the Securities Act; provided, however, that by making the representations
herein, the Investor does not agree, or make any representation or warranty, to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.
The Investor does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

7

--------------------------------------------------------------------------------

     Section 4.5. Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

     Section 4.6. Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

     Section 4.7. Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Securities which have been requested by the Investor
have been furnished or otherwise made available to the Investor or its advisors,
including, without limitation, the Commission Documents. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor is able to bear the economic risk of an investment in the
Securities and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of a proposed
investment in the Securities. The Investor and its advisors have been afforded
the opportunity to ask questions of and receive answers from representatives of
the Company concerning the financial condition and business of the Company and
other matters relating to an investment in the Securities. Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its advisors, if any, or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement or in any other Transaction Document to which the
Company is a party or the Investor’s right to rely on any other document or
instrument executed and/or delivered in connection with this Agreement or the
consummation of the transaction contemplated hereby (including, without
limitation, the opinions of the Company’s counsel delivered pursuant to Sections
7.1(iv) and 7.2(xv)) . The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities. The Investor understands that
it (and not the Company) shall be responsible for its own tax liabilities that
may arise as a result of this investment or the transactions contemplated by
this Agreement.

     Section 4.8. No Governmental Review. The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

     Section 4.9. No General Solicitation. The Investor is not purchasing the
Securities as a result of any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.

     Section 4.10. Not an Affiliate. The Investor is not an officer, director or
an Affiliate of the Company.

8

--------------------------------------------------------------------------------

     Section 4.11. Statutory Underwriter Status. The Investor acknowledges that
it will be disclosed as an “underwriter” and a “selling stockholder” in the
Registration Statement and in any Prospectus contained therein to the extent
required by applicable law and to the extent the Prospectus is related to the
resale of Registrable Securities.

     Section 4.12. Resales of Securities. The Investor represents, warrants and
covenants that it will resell such Securities only pursuant to the Registration
Statement, in a manner described under the caption “Plan of Distribution” in the
Registration Statement, and in a manner in compliance with all applicable U.S.
federal and state securities laws, rules and regulations, including, without
limitation, any applicable prospectus delivery requirements of the Securities
Act.

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

     Except as set forth in the disclosure schedule delivered by the Company to
the Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations, warranties and covenants to the
Investor:

     Section 5.1. Organization, Good Standing and Power. The Company and each of
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
requisite corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted and as
presently proposed to be conducted. The Company and each Subsidiary is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction in
which the failure to be so qualified would not have a Material Adverse Effect.

     Section 5.2. Authorization, Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of the Transaction Documents to which it is a party and to issue the
Securities in accordance with the terms hereof and thereof. Except for approvals
of the Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Securities to the Investor hereunder
(which approvals shall be obtained prior to the delivery of any Draw Down
Notice), the execution, delivery and performance by the Company of each of the
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required. Each of the Transaction Documents to which the Company is a party has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).

9

--------------------------------------------------------------------------------

     Section 5.3. Capitalization and Voting Rights. The authorized capital stock
of the Company and the shares thereof issued and outstanding were as set forth
in the Commission Documents as of the dates reflected therein. All of the
outstanding shares of Common Stock have been duly authorized and validly issued,
and are fully paid and nonassessable. Except as set forth in the Commission
Documents, this Agreement and the Registration Rights Agreement, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any securities under the Securities Act. Except as set forth in the
Commission Documents, no shares of Common Stock are entitled to preemptive
rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. Except
as set forth in the Commission Documents, the offer and sale of all capital
stock, convertible or exchangeable securities, rights, warrants or options of
the Company issued prior to the Closing Date complied with all applicable
federal and state securities laws, and no stockholder has any right of
rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the Commission
Documents, there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein. The Company has furnished or made available to the Investor via
EDGAR true and correct copies of the Company’s Articles of Incorporation as in
effect on the Closing Date (the “Charter”), and the Company’s Bylaws as in
effect on the Closing Date (the “Bylaws”).

     Section 5.4. Issuance of Securities. The Commitment Shares have been, and
the Shares to be issued under this Agreement have been or will be (prior to the
delivery of any Draw Down Notice to the Investor hereunder), duly authorized by
all necessary corporate action on the part of the Company. The Commitment Shares
are validly issued and outstanding, fully paid and nonassessable and free from
all liens, charges, taxes, security interests, encumbrances, rights of first
refusal, preemptive or similar rights and other encumbrances with respect to the
issue thereof. The Shares, when issued and paid for in accordance with the terms
of this Agreement, shall be validly issued and outstanding, fully paid and
nonassessable and free from all liens, charges, taxes, security interests,
encumbrances, rights of first refusal, preemptive or similar rights and other
encumbrances with respect to the issue thereof.

     Section 5.5. No Conflicts. The execution, delivery and performance by the
Company of each of the Transaction Documents to which it is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of any provision of the Company’s
Charter or Bylaws, (ii) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement,

10

--------------------------------------------------------------------------------

mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or any of its Significant
Subsidiaries is a party or is bound, (iii) create or impose a lien, charge or
encumbrance on any property or assets of the Company or any of its Significant
Subsidiaries under any agreement or any commitment to which the Company or any
of its Significant Subsidiaries is a party or by which the Company or any of its
Significant Subsidiaries is bound or to which any of their respective properties
or assets is subject, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, judgment or decree applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected (including federal and
state securities laws and regulations and the rules and regulations of the
Trading Market), except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations,
liens, charges, encumbrances and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. Except as specifically contemplated
by this Agreement or the Registration Rights Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required under any federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency (including, without
limitation, the Trading Market) in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents to which it is a party,
or to issue the Securities to the Investor in accordance with the terms hereof
and thereof (other than such consents, authorizations, orders, filings or
registrations as have been obtained or made prior to the Closing Date);
provided, however, that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the
representations and warranties of the Investor in this Agreement and the
compliance by it with its covenants and agreements contained in this Agreement
and the Registration Rights Agreement.

     Section 5.6. Commission Documents, Financial Statements. (a) The Company
has timely filed (giving effect to permissible extensions in accordance with
Rule 12b-25 under the Exchange Act) all Commission Documents. The Company has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with or furnished to the
Commission prior to the Closing Date (including, without limitation, the 2012
Form 10-K). No Subsidiary of the Company is required to file or furnish any
report, schedule, registration, form, statement, information or other document
with the Commission. As of its filing date, each Commission Document filed with
or furnished to the Commission prior to the Closing Date (including, without
limitation, the 2012 Form 10-K) complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
federal, state and local laws, rules and regulations applicable to it, and, as
of its filing date (or, if amended or superseded by a filing prior to the
Closing Date, on the date of such amended or superseded filing), such Commission
Document did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Registration Statement, on the date it is filed with
the Commission, on the date it is declared effective by the Commission, on each
Draw Down Exercise Date and on each Settlement Date, shall comply in all
material respects with the requirements of the Securities Act (including,
without limitation, Rule 415 under the Securities Act) and shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, except that this representation

11

--------------------------------------------------------------------------------

and warranty shall not apply to statements in or omissions from the Registration
Statement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein. The Prospectus and each Prospectus Supplement
required to be filed pursuant to this Agreement or the Registration Rights
Agreement after the Closing Date, when taken together, on its date, on each Draw
Down Exercise Date and on each Settlement Date, shall comply in all material
respects with the requirements of the Securities Act (including, without
limitation, Rule 424(b) under the Securities Act) and shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, except that
this representation and warranty shall not apply to statements in or omissions
from the Prospectus or any Prospectus Supplement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. Each
Commission Document (other than the Registration Statement, the Prospectus or
any Prospectus Supplement) to be filed with or furnished to the Commission after
the Closing Date and incorporated by reference in the Registration Statement,
the Prospectus or any Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement (including, without
limitation, the Current Report), when such document is filed with or furnished
to the Commission and, if applicable, when such document becomes effective, as
the case may be, shall comply in all material respects with the requirements of
the Securities Act or the Exchange Act, as applicable, and other federal, state
and local laws, rules and regulations applicable to it, and shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of all comment letters and
substantive correspondence received by the Company from the Commission relating
to the Commission Documents filed with or furnished to the Commission as of the
Closing Date, together with all written responses of the Company thereto in the
form such responses were filed via EDGAR. There are no outstanding or unresolved
comments or undertakings in such comment letters received by the Company from
the Commission. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the Exchange Act.

          (b) The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable rules
and regulations with respect thereto. Such financial statements, together with
the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

12

--------------------------------------------------------------------------------

          (c) The Company has timely filed with the Commission and made
available to the Investor via EDGAR or otherwise all certifications and
statements required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or
(y) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002
(“SOXA”)) with respect to all relevant Commission Documents. The Company is in
compliance in all material respects with the provisions of SOXA applicable to it
as of the date hereof. The Company maintains disclosure controls and procedures
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents. As used in this Section 5.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.

          (d) Weaver Martin & Samyn, LLC, who shall express their opinion on the
audited financial statements and related schedules to be included or
incorporated by reference in the Registration Statement and the Prospectus are,
with respect to the Company, independent public accountants as required by the
Securities Act and is an independent registered public accounting firm within
the meaning of SOXA as required by the rules of the Public Company Accounting
Oversight Board. Weaver Martin & Samyn, LLC has not been engaged by the Company
to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act).

     Section 5.7. Subsidiaries. The 2012 Form 10-K sets forth each Subsidiary of
the Company as of the Closing Date, showing its jurisdiction of incorporation or
organization and the percentage of the Company’s ownership of the outstanding
capital stock or other ownership interests of such Subsidiary, and the Company
does not have any other Subsidiaries as of the Closing Date.

     Section 5.8. No Material Adverse Effect. Except as disclosed in any
Commission Documents filed since December 31, 2012, or which may be deemed to
have resulted from the Company’s continued losses from operations, since
December 31, 2012, the Company has not experienced or suffered any Material
Adverse Effect, and there exists no current state of facts, condition or event
which would have a Material Adverse Effect.

     Section 5.9. No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any Subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries respective businesses
since December 31, 2012 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.

     Section 5.10. No Undisclosed Events or Circumstances. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
operations (including results thereof) or conditions

13

--------------------------------------------------------------------------------

(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company at or before the
Closing but which has not been so publicly announced or disclosed, except for
events or circumstances which, individually or in the aggregate, do not or would
not have a Material Adverse Effect.

     Section 5.11. Indebtedness; Solvency. The Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended March 31, 2013 sets forth, as of March
31, 2013, all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments
through such date. For the purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $10,000,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $10,000,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP. There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to
Title 11 of the United States Code or any similar federal or state bankruptcy
law or law for the relief of debtors, nor does the Company have any Knowledge
that its creditors intend to initiate involuntary bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
Title 11 of the United States Code or any other federal or state bankruptcy law
or any law for the relief of debtors. The Company is financially solvent and is
generally able to pay its debts as they become due.

     Section 5.12. Title To Assets. Each of the Company and its Subsidiaries has
good and valid title to, or has valid rights to lease or otherwise use, all of
their respective real and personal property reflected in the Commission
Documents, free of mortgages, pledges, charges, liens, security interests or
other encumbrances, except for (i) certain mortgages and a first priority lien
on the Company’s assets in the amount of $496,000 by ASYM Energy Opportunities
LLC, (ii) those indicated in the Commission Documents and (iii) those that would
not have a Material Adverse Effect. All real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.

     Section 5.13. Actions Pending. There is no action, suit, claim,
investigation or proceeding pending, or, to the Knowledge of the Company,
threatened, against the Company or any Subsidiary which questions the validity
of the Transaction Documents or the transactions contemplated thereby or any
action taken or to be taken pursuant thereto. Except as set forth in the
Commission Documents, there is no action, suit, claim, investigation or
proceeding pending, or to the Knowledge of the Company threatened, against or
involving the Company, any Subsidiary or any of their respective properties or
assets, or involving any officers or directors of the Company or any of its
Subsidiaries, including, without limitation, any securities class action lawsuit
or stockholder derivative lawsuit related to the Company, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company

14

--------------------------------------------------------------------------------

or its Subsidiaries, would have a Material Adverse Effect. Except as set forth
in the Commission Documents, no judgment, order, writ, injunction or decree or
award has been issued by or, to the Knowledge of the Company, requested of any
court, arbitrator or governmental agency which would be reasonably expected to
result in a Material Adverse Effect.

     Section 5.14. Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company has maintained all requirements for the continued listing or quotation
of its Common Stock on the Trading Market, and the Company is not in violation
of any of the rules, regulations or requirements of the Trading Market and has
no Knowledge of any facts or circumstances that could reasonably lead to
delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future.

     Section 5.15. Certain Fees. No brokers, finders or financial advisory fees
or commissions are or shall be payable by the Company or any Subsidiary (or any
of their respective Affiliates) with respect to the transactions contemplated by
the Transaction Documents.

     Section 5.16. Disclosure. The Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or any of its
agents, advisors or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information concerning
the Company or any of its Subsidiaries, other than the existence of the
transactions contemplated by the Transaction Documents. The Company understands
and confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
Investor regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company contained in the
Transaction Documents to which it is a party (as modified by the Disclosure
Schedule)) furnished by or on behalf of the Company or any of its Subsidiaries,
taken together, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Each press release issued by the Company or any of
its Subsidiaries during the 12 months preceding the Closing Date did not at the
time of release (or, if amended or superseded by a later dated press release
issued by the Company or any of its Subsidiaries prior to the Closing Date or by
a later dated Commission Document filed with or furnished to the Commission by
the Company prior to the Closing Date, at the time of issuance of such later
dated press release or filing or furnishing of such Commission Document, as
applicable) contain any untrue statement of a material fact or omit to state a
material fact

15

--------------------------------------------------------------------------------

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.

     Section 5.17. Operation of Business. (a) The Company or one or more of its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies as
are necessary to conduct the business now operated by it (collectively,
“Governmental Licenses”), except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure to so
comply, individually or in the aggregate, would not have a Material Adverse
Effect or except as otherwise disclosed in the Commission Documents. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect or except as otherwise disclosed in the
Commission Documents. Except as set forth in the Commission Documents, neither
the Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, if the subject of any unfavorable decision, ruling or finding,
individually or in the aggregate, would have a Material Adverse Effect. This
Section 5.17 does not relate to environmental matters, such items being the
subject of Section 5.18.

     (b) The Company or one or more of its Subsidiaries owns or possesses
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property described in the
Commission Documents as being owned or licensed by the Company (collectively,
“Intellectual Property”), necessary to carry on the business now operated by it.
Except as set forth in the Commission Documents, there are no actions, suits or
judicial proceedings pending, or to the Company’s Knowledge threatened, relating
to patents or proprietary information to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is subject, and neither the Company nor any of its Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which could render any Intellectual Property invalid
or inadequate to protect the interest of the Company and its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would have a Material Adverse Effect.

     Section 5.18. Environmental Compliance. Except as disclosed in the
Commission Documents, the Company and each of its Subsidiaries have obtained all
material approvals, authorization, certificates, consents, licenses, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or

16

--------------------------------------------------------------------------------

would not have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s Knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Closing Date or that could reasonably be expected to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

     Section 5.19. Material Agreements. Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”). Except as set forth in the Commission Documents, the
Company and each of its Subsidiaries have performed in all material respects all
the obligations then required to be performed by them under the Material
Agreements, have received no notice of default or an event of default by the
Company or any of its Subsidiaries thereunder and are not aware of any basis for
the assertion thereof, and neither the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any other contracting party thereto are in
default under any Material Agreement now in effect, the result of which would
have a Material Adverse Effect. Except as set forth in the Commission Documents,
each of the Material Agreements is in full force and effect, and constitutes a
legal, valid and binding obligation enforceable in accordance with its terms
against the Company and/or any of its Subsidiaries and, to the Knowledge of the
Company, each other contracting party thereto, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

     Section 5.20. Transactions With Affiliates. Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand. Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the

17

--------------------------------------------------------------------------------

outstanding shares of Common Stock, or any director, employee or affiliate of
the Company or any of its Subsidiaries, other than (i) reimbursement for
reasonable expenses incurred on behalf of the Company or any of its Subsidiaries
or (ii) as part of the normal and customary terms of such person’s employment or
service as a director with the Company or any of its Subsidiaries.

     Section 5.21. Employees. Neither the Company nor any Subsidiary of the
Company has any collective bargaining arrangements or agreements covering any of
its employees, except as set forth in the Commission Documents. Except as
disclosed in the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the Knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

     Section 5.22. Use of Proceeds. The proceeds from the sale of the Shares
shall be used by the Company and its Subsidiaries as set forth in the Prospectus
and any Prospectus Supplement filed pursuant to Section 2.3 of this Agreement
and pursuant to the Registration Rights Agreement.

     Section 5.23. Investment Company Act Status. The Company is not, and as a
result of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be required to
be registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

     Section 5.24. ERISA. No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which has had or would have a Material Adverse Effect. No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Securities hereunder shall not result in any of the foregoing events. Each
Plan is in compliance in all material respects with applicable law, including
ERISA and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications. As
used in this Section 5.24, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

     Section 5.25. Taxes. The Company and each of its Subsidiaries (i) has filed
all necessary federal, state and foreign income and franchise tax returns or has
duly requested

18

--------------------------------------------------------------------------------

extensions thereof, except for those the failure of which to file would not have
a Material Adverse Effect, (ii) has paid all federal, state, local and foreign
taxes due and payable for which it is liable, except to the extent that any such
taxes are being contested in good faith and by appropriate proceedings, except
for such taxes the failure of which to pay would not have a Material Adverse
Effect, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the Company’s Knowledge, proposed against it which would have a
Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company and its Subsidiaries know of no basis for any such claim. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the Code.

     Section 5.26. Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

     Section 5.27. U.S. Real Property Holding Corporation. Neither the Company
nor any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Investor, shall become a U.S. real property holding
corporation within the meaning of Section 897 of the Code.

     Section 5.28. Exemption from Registration; Valid Issuances. Subject to, and
in reliance on, the representations, warranties and covenants made herein by the
Investor, the offer and sale of the Securities in accordance with the terms and
conditions of this Agreement is exempt from the registration requirements of the
Securities Act pursuant to Section 4(a)(2) and Rule 506 of Regulation D;
provided, however, that at the request of and with the express agreement of the
Investor, the Shares will be delivered to the Investor via book entry through
DTC and will not bear legends noting restrictions as to resale of such
securities under federal or state securities laws, nor will any such securities
be subject to stop transfer instructions. Neither the offer or sale of the
Securities pursuant to, nor the Company’s performance of its obligations under,
the Transaction Documents to which it is a party shall (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Securities, or (ii) entitle the holders of any outstanding shares of capital
stock of the Company to preemptive or other rights to subscribe to or acquire
the shares of Common Stock or other securities of the Company.

     Section 5.29. No General Solicitation or Advertising. Neither the Company,
nor any of its Subsidiaries or Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.

     Section 5.30. No Integrated Offering. None of the Company, its Subsidiaries
or any of their Affiliates, nor any Person acting on their behalf has, directly
or indirectly, made any offers

19

--------------------------------------------------------------------------------

or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Trading Market. None of the Company, its Subsidiaries, their
Affiliates nor any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the Securities Act or cause the offering
of any of the Securities to be integrated with other offerings.

     Section 5.31. Dilutive Effect. The Company is aware and acknowledges that
issuance of the Securities could cause dilution to existing stockholders and
could significantly increase the outstanding number of shares of Common Stock.

     Section 5.32. Manipulation of Price. Neither the Company nor any of its
officers, directors or Affiliates has, and, to the Knowledge of the Company, no
Person acting on their behalf has, (i) taken, directly or indirectly, any action
designed or intended to cause or to result in the stabilization or manipulation
of the price of any security of the Company, or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Securities, or (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities. Neither the Company nor any of its officers, directors or
Affiliates will during the term of this Agreement, and, to the Knowledge of the
Company, no Person acting on their behalf will during the term of this
Agreement, take any of the actions referred to in the immediately preceding
sentence.

     Section 5.33. Securities Act. The Company has complied and shall comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder, including, without
limitation, the applicable requirements of the Securities Act. The Registration
Statement, upon filing with the Commission and at the time it is declared
effective by the Commission, shall satisfy all of the requirements of the
Securities Act to register the resale of the Registrable Securities by the
Investor in accordance with the Registration Rights Agreement on a delayed or
continuous basis under Rule 415 under the Securities Act at then-prevailing
market prices, and not fixed prices. The Company is not, and has not previously
been at any time, an issuer identified in, or subject to, Rule 144(i).

     Section 5.34. Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its Knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the Closing Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. As of the Closing Date, the Company is in
compliance with all such listing and maintenance requirements. The Common Stock
may be issued and transferred electronically to third parties via DTC through
its Deposit/Withdrawal at Custodian (DWAC) system. The

20

--------------------------------------------------------------------------------

Company has not received notice from DTC to the effect that a suspension of
electronic trading or settlement services by DTC with respect to the Common
Stock is being imposed or is contemplated.

     Section 5.35. Application of Takeover Protections. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter or the laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the Investor and the Company fulfilling their respective obligations or
exercising their respective rights under the Transaction Documents (as
applicable), including, without limitation, as a result of the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.

     Section 5.36. Foreign Corrupt Practices Act. None of the Company, any
Subsidiary or, to the Knowledge of the Company, any director, officer, agent,
employee, affiliate or other Person acting on behalf of the Company or any of
its Subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. The Company and the
Subsidiaries have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

     Section 5.37. Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

     Section 5.38. OFAC. None of the Company, any Subsidiary or, to the
Knowledge of the Company, any director, officer, agent, employee, affiliate or
Person acting on behalf of the Company or any of its Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

21

--------------------------------------------------------------------------------

     Section 5.39. Mineral Resource Properties and Surface Rights. All material
interests in mineral resource properties and surface rights for exploration and
exploitation, as applicable, overlying those properties of the Company and its
Subsidiaries are described in all material respects in the Commission Documents
and, except as set forth in the Commission Documents, are owned or held by the
Company or such Subsidiaries as owner thereof with good title, are in good
standing, and are valid and enforceable and free and clear of any liens, charges
or encumbrances, except for certain mortgages and a first priority lien on the
Company’s assets in the amount of $496,000 by ASYM Energy Opportunities LLC, and
no royalty is payable in respect of any of them. Except as set forth in the
Commission Documents, no other material property rights are necessary for the
conduct of the Company’s or its Subsidiaries’ businesses as they are currently
being conducted, and there are no material restrictions on the ability of the
Company or its Subsidiaries to use or otherwise exploit any such property
rights, and the Company does not know of any claim or basis for a claim that may
adversely affect such rights in any material respect.

     Section 5.40. Royalties and Commissions. Except as set forth in the
Commission Documents, neither the Company nor any of its Subsidiaries has any
responsibility or obligation to pay or have paid on their behalf any material
commission, royalty or similar payment to any person with respect to their
property rights.

     Section 5.41. Acknowledgement Regarding Investor’s Acquisition of
Securities. The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated by the Transaction Documents. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated by the Transaction Documents,
and any advice given by the Investor or any of its representatives or agents in
connection therewith is merely incidental to the Investor’s acquisition of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation of the transactions contemplated
thereby by the Company and its representatives. The Company acknowledges and
agrees that the Investor has not made and does not make any representations or
warranties with respect to the transactions contemplated by the Transaction
Documents other than those specifically set forth in Article IV of this
Agreement.

ARTICLE VI
ADDITIONAL COVENANTS

     The Company covenants with the Investor, and the Investor covenants with
the Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

     Section 6.1. Securities Compliance. The Company shall notify the Commission
and the Trading Market, if and as applicable, in accordance with their
respective rules and regulations, of the transactions contemplated by the
Transaction Documents, and shall take all necessary action, undertake all
proceedings and obtain all registrations, permits, consents and

22

--------------------------------------------------------------------------------

approvals for the legal and valid issuance of the Securities to the Investor in
accordance with the terms of the Transaction Documents, as applicable.

     Section 6.2. Reservation of Common Stock. The Company has available and the
Company shall reserve and keep available at all times, free of preemptive and
other similar rights of stockholders, the requisite aggregate number of
authorized but unissued shares of Common Stock to enable the Company to timely
effect the issuance, sale and delivery in full to the Investor of all Securities
to be issued and delivered under this Agreement, in any case prior to the
issuance to the Investor of such Securities. The number of shares of Common
Stock so reserved from time to time, as theretofore increased or reduced as
hereinafter provided, may be reduced by the number of shares of Common Stock
actually delivered pursuant to this Agreement.

     Section 6.3. Registration and Listing. The Company shall take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Securities Act
or the Exchange Act) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under the Exchange Act or
Securities Act, except as permitted herein. The Company shall use its reasonable
best efforts to continue the listing and trading of its Common Stock and the
listing of the Securities purchased or acquired by the Investor hereunder on the
Trading Market and to comply with the Company’s reporting, filing and other
obligations under the bylaws, listed securities maintenance standards and other
rules and regulations of the Trading Market. The Company shall not take any
action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on the Trading Market. If the Company receives
any final and non-appealable notice that the listing or quotation of the Common
Stock on the Trading Market shall be terminated on a date certain, the Company
shall promptly (and in any case within 48 hours) notify the Investor of such
fact in writing and shall use its reasonable best efforts to cause the Common
Stock to be listed or quoted on another Trading Market prior to such date
certain.

Section 6.4. Compliance with Laws.

          (i) The Company shall comply, and cause each Subsidiary to comply, (a)
with all laws, rules, regulations and orders applicable to the business and
operations of the Company and its Subsidiaries, except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act and the Exchange Act and the rules and regulations of the Trading Market.
Without limiting the foregoing, neither the Company, nor any of its
Subsidiaries, nor to the Knowledge of the Company, any of their respective
directors, officers, agents, employees or any other Persons acting on their
behalf shall, in connection with the operation of the Company’s and its
Subsidiaries’ respective businesses, (1) use any corporate funds for unlawful
contributions, payments, gifts or entertainment or to make any unlawful
expenditures relating to political activity to government officials, candidates
or members of political parties or organizations, (2) pay, accept or receive any
unlawful contributions, payments, expenditures or gifts, or (3) violate or
operate in noncompliance with any export restrictions, anti-boycott regulations,
embargo regulations or other applicable domestic or foreign laws and
regulations, including, without limitation, the FCPA and the Money Laundering
Laws.

23

--------------------------------------------------------------------------------

          (ii) The Investor shall comply with all laws, rules, regulations and
orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Securities, except as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of the Investor to enter into and perform its obligations under this
Agreement in any material respect. Without limiting the foregoing, the Investor
shall comply with all applicable provisions of the Securities Act and the
Exchange Act, including Regulation M thereunder, and any applicable securities
laws of any non-U.S. jurisdictions.

     Section 6.5. Keeping of Records and Books of Account; Due Diligence.

          (i) The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made. The
Company shall maintain a system of internal accounting controls that (a) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company; (b)
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements
(it being acknowledged and agreed that the identification by the Company and/or
its independent registered public accounting firm of any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in the Company’s internal controls over its
financial reporting shall not, in and of itself, constitute a breach of this
Section 6.5(i)) .

          (ii) Subject to the requirements of Section 6.16 of this Agreement,
from time to time from and after the Closing Date, the Company shall make
available for inspection and review by the Investor during normal business hours
and after reasonable notice, customary documentation reasonably requested by the
Investor and/or its appointed counsel or advisors to conduct due diligence;
provided, however, that after the Closing Date, the Investor’s continued due
diligence shall not be a condition to the issuance of any Draw Down Notice or
the settlement of any Draw Down.

     Section 6.6. Limitations on Holdings and Issuances. The Company shall not
be obligated to issue and the Investor shall not be obligated to purchase any
shares of Common Stock which would cause the aggregate number of shares of
Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates to exceed the Ownership Limitation. Promptly following any request by
the Company, the Investor shall inform the Company of the number of shares of
Common Stock then beneficially owned by the Investor and its Affiliates.

     Section 6.7. Other Agreements and Alternate Transactions.

24

--------------------------------------------------------------------------------

          (i) The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents to which it is a party, including, without limitation, the obligation
of the Company to deliver the Shares to the Investor in respect of a Draw Down
on the applicable Settlement Date. For the avoidance of doubt, nothing in this
Section 6.7(i) shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.1 (subject in all cases to Section 8.3) .

          (ii) If the Company enters into any agreement, plan, arrangement or
transaction with a third party or seeks to utilize any existing agreement, plan
or arrangement with a third party, in each case the principal purpose of which
is to implement, effect or consummate, at any time during the period beginning
on the first Trading Day of any Pricing Period and ending on the second Trading
Day next following the applicable Settlement Date (the “Reference Period”), an
Alternate Transaction that does not constitute an Acceptable Transaction, the
Company shall provide prompt notice thereof (an “Alternate Transaction Notice”)
to the Investor; provided, however, that such Alternate Transaction Notice must
be received by the Investor not later than the earlier of (a) 48 hours after the
Company’s execution of any agreement, plan, arrangement or transaction relating
to such Alternate Transaction (or, with respect to any existing agreement, plan
or arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Settlement Date with respect to the applicable Draw Down Notice. If
required under applicable law, including, without limitation, Regulation FD
promulgated by the Commission, or under the applicable rules and regulations of
the Trading Market, the Company shall simultaneously publicly disclose the
information included in any Alternate Transaction Notice in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market.
For purposes of this Section 6.7(ii), any press release issued by, or Commission
Document filed by, the Company shall constitute sufficient notice, provided that
it is issued or filed, as the case may be, within the time requirements set
forth in the first sentence (including the provisos thereto) of this Section
6.7(ii) for an Alternate Transaction Notice. With respect to any Reference
Period for which the Company is required to provide an Alternate Transaction
Notice pursuant to the first sentence of this Section 6.7(ii), the Investor
shall purchase the Shares subject to the applicable Draw Down at the lower of
(x) the price therefor in accordance with the terms of this Agreement or (y) the
third party’s per share purchase price (or exercise or conversion price, as the
case may be) in connection with the Alternate Transaction, net of such third
party’s discounts, Warrant Value and fees.

          (iii) For all purposes of this Agreement, an “Alternate Transaction”
shall mean (w) the issuance of Common Stock for a purchase price less than, or
the issuance of securities convertible into or exchangeable for Common Stock at
an exercise or conversion price (as the case may be) less than, the then Current
Market Price of the Common Stock (including, without limitation, pursuant to any
“equity line” or other financing that is substantially similar to the financing
provided for under this Agreement, or pursuant to any other transaction in which
the purchase, conversion or exchange price for such Common Stock is determined
using a floating discount or other post-issuance adjustable discount to the then
Current Market Price (any such transaction, a “Similar Financing”)), in each
case, after all fees, discounts, Warrant Value

25

--------------------------------------------------------------------------------

and commissions associated with the transaction (a “Below Market Offering”); (x)
an “at-the-market” offering of Common Stock or securities convertible into or
exchangeable for Common Stock pursuant to Rule 415(a)(4) under the Securities
Act (an “ATM”); (y) the implementation by the Company of any mechanism in
respect of any securities convertible into or exchangeable for Common Stock for
the reset of the purchase price of the Common Stock to below the then Current
Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary antidilution adjustments for
stock splits, stock dividends, stock combinations, recapitalizations,
reclassifications and similar events) (a “Price Reset Provision”); or (z) the
issuance of options, warrants or similar rights of subscription or the issuance
of convertible equity or debt securities, in each case not constituting an
Acceptable Transaction. For all purposes of this Agreement, an “Acceptable
Transaction” shall mean the issuance by the Company of: (1) debt securities or
any class or series of preferred stock of the Company, in each case that are not
convertible into or exchangeable for Common Stock or securities convertible into
or exchangeable for Common Stock; (2) shares of Common Stock or securities
convertible into or exchangeable for Common Stock other than in connection with
a Below Market Offering or an ATM, and the issuance of shares of Common Stock
upon the conversion, exercise or exchange thereof; (3) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
an underwritten public offering of equity securities of the Company or a
registered direct public offering of equity securities of the Company, in each
case where the price per share of such Common Stock (or the conversion or
exercise price of such securities, as applicable) is fixed concurrently with the
execution of definitive documentation relating to such offering, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (4) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with awards under the Company’s
benefit and equity plans and arrangements or shareholder rights plan (as
applicable), and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (5) shares of Common Stock issuable upon the
conversion, exercise or exchange of equity awards or convertible, exercisable or
exchangeable securities outstanding as of the Closing Date; (6) shares of Common
Stock in connection with stock splits, stock dividends, stock combinations,
recapitalizations, reclassifications and similar events; (7) shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock issued in connection with the acquisition, license or sale of one or more
other companies, equipment, technologies, other assets or lines of business, and
the issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (8) shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock or similar rights to subscribe for
the purchase of shares of Common Stock in connection with technology sharing,
collaboration, partnering, licensing, research and joint development agreements
(or amendments thereto) with third parties, and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (9) shares of Common
Stock or securities convertible into or exchangeable for Common Stock to
employees, consultants and/or advisors as consideration for services rendered or
to be rendered, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; and (10) shares of Common Stock or securities
convertible into or exchangeable for Common Stock issued in connection with
capital or equipment financings and/or real property lease arrangements, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof.

26

--------------------------------------------------------------------------------

     Section 6.8. Corporate Existence. The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that, except as provided in Section 6.9, nothing in this
Agreement shall be deemed to prohibit the Company from engaging in any
Fundamental Transaction with another Person. For the avoidance of doubt, nothing
in this Section 6.8 shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.1 (subject in all cases to Section 8.3) .

     Section 6.9. Fundamental Transaction. If a Draw Down Notice has been
delivered to the Investor and the transactions contemplated therein have not yet
been fully settled in accordance with the terms and conditions of this
Agreement, the Company shall not effect any Fundamental Transaction until the
expiration of five Trading Days following the Settlement Date with respect to
such Draw Down Notice.

     Section 6.10. Delivery of Registration Statement and Prospectus; Subsequent
Changes. In accordance with the Registration Rights Agreement, the Company shall
deliver or make available to the Investor and its counsel, without charge, an
electronic copy of the Registration Statement, the Prospectus and all amendments
and supplements to the Registration Statement or Prospectus that are filed with
the Commission during any period in which a Prospectus (or in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities, in each case as soon as reasonably practicable after the filing
thereof with the Commission. The Company shall provide the Investor a reasonable
opportunity to comment on a draft of each such document and shall give due
consideration to all such comments. The Company consents to the use of the
Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “Blue Sky” laws of
the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Prospectus Supplement to comply with the Securities Act or any other applicable
law or regulation, the Company shall forthwith (i) notify the Investor to
suspend the resale of Registrable Securities during such period and (ii) prepare
and file with the Commission an appropriate amendment to the Registration
Statement or Prospectus Supplement to the Prospectus, and shall expeditiously
furnish or make available to the Investor an electronic copy thereof, so as to
correct such statement or omission or effect such compliance.

     Section 6.11. Amendments to the Registration Statement; Prospectus
Supplements. Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby or file with the Commission any Prospectus Supplement that

27

--------------------------------------------------------------------------------

relates to the Investor, the Transaction Documents or the transactions
contemplated thereby with respect to which (a) the Investor shall not previously
have been advised, or (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, unless it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall promptly so inform the Investor, the
Investor shall be provided with a reasonable opportunity to review and comment
upon any disclosure relating to the Investor and the Company shall expeditiously
furnish to the Investor an electronic copy thereof. In addition, for so long as,
in the reasonable opinion of counsel for the Investor, the Prospectus (or in
lieu thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any sales of Registrable Securities
by the Investor, the Company shall not file any Prospectus Supplement without
delivering or making available a copy of such Prospectus Supplement to the
Investor promptly.

     Section 6.12. Stop Orders. The Company shall notify the Investor as soon as
possible (but in no event later than 24 hours), and confirm in writing, upon its
becoming aware of the occurrence of any of the following events in respect of
the Registration Statement or related Prospectus or Prospectus Supplement
relating to an offering of Registrable Securities: (i) receipt of any request by
the Commission or any other federal or state governmental authority for any
additional information relating to the Registration Statement, the Prospectus or
any Prospectus Supplement, or for any amendment of or supplement to the
Registration Statement, the Prospectus, or any Prospectus Supplement; (ii) the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the suspension of qualification or exemption from
qualification of the Securities for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) any event or the existence of any condition or state of facts, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by any Draw Down Notice and the settlement thereof). The Company
shall not be required to disclose to the Investor the substance or specific
reasons of any of the events set forth in clauses (i) through (iii) of the
immediately preceding sentence, but rather, shall only be required to disclose
that the event has occurred. The Company shall not issue any Draw Down during
the continuation of any of the foregoing events. If at any time the Commission
or any other federal or state governmental authority shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time.

     Section 6.13. Selling Restrictions.

28

--------------------------------------------------------------------------------

          (i) Except as expressly set forth below, the Investor covenants that
from and after the Closing Date through and including the Trading Day next
following the expiration or termination of this Agreement (the “Restricted
Period”), neither the Investor nor any of its Affiliates nor any entity managed
or controlled by the Investor (collectively, the “Restricted Persons” and each
of the foregoing is referred to herein as a “Restricted Person”) shall, directly
or indirectly, (x) engage in any Short Sales involving the Company’s securities
or (y) grant any option to purchase, or acquire any right to dispose of or
otherwise dispose for value of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for any shares of Common Stock,
or enter into any swap, hedge or other similar agreement that transfers, in
whole or in part, the economic risk of ownership of the Common Stock.
Notwithstanding the foregoing, it is expressly understood and agreed that
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person during the Restricted Period
from: (1) selling “long” (as defined under Rule 200 promulgated under Regulation
SHO) the Securities; or (2) selling a number of shares of Common Stock equal to
the number of Shares that such Restricted Person is or may be obligated to
purchase under a pending Draw Down Notice but has not yet taken possession of so
long as such Restricted Person (or the Broker-Dealer, as applicable) delivers
the Shares purchased pursuant to such Draw Down Notice to the purchaser thereof
or the applicable Broker-Dealer; provided, however, such Restricted Person (or
the applicable Broker-Dealer, as applicable) shall not be required to so deliver
any such Shares subject to such Draw Down Notice if the Company fails for any
reason to deliver such Shares to the Investor on the applicable Settlement Date
upon the terms and subject to the provisions of this Agreement.

          (ii) In addition to the foregoing, in connection with any sale of
Securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.

     Section 6.14. Effective Registration Statement. During the Investment
Period, the Company shall use its commercially reasonable efforts to maintain
the continuous effectiveness of the Registration Statement under the Securities
Act.

     Section 6.15. Blue Sky. The Company shall take such action, if any, as is
necessary in order to obtain an exemption for or to qualify the Securities for
issuance and sale to the Investor pursuant to the Transaction Documents, at the
request of the Investor, and the subsequent resale of Registrable Securities by
the Investor, in each case, under applicable state securities or “Blue Sky” laws
and shall provide evidence of any such action so taken to the Investor from time
to time following the Closing Date; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (x) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 6.15, (y) subject itself to general taxation in any
such jurisdiction, or (z) file a general consent to service of process in any
such jurisdiction.

     Section 6.16. Non-Public Information. Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non-public information about the Company to
the Investor, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by

29

--------------------------------------------------------------------------------

Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any of its Subsidiaries, or any of their respective directors, officers,
employees and agents (as determined in the reasonable good faith judgment of the
Investor), (i) the Investor shall promptly provide written notice of such breach
to the Company and (ii) after such notice has been provided to the Company and
in addition to any other remedy provided herein or in the other Transaction
Documents, the Investor shall have the right to make a public disclosure, in the
form of a press release, public advertisement or otherwise, of such material,
non-public information without the prior approval by the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees or
agents; provided that the Company shall have failed to publicly disclose such
material, non-public information within 24 hours following demand therefor by
the Investor. The Investor shall not have any liability to the Company, any of
its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure.

     Section 6.17. Broker/Dealer. The Investor shall use one or more
broker-dealers to effectuate all sales, if any, of Securities that it may
purchase or otherwise acquire from the Company pursuant to the Transaction
Documents, as applicable, which (or whom) shall be unaffiliated with the
Investor and not then currently engaged or used by the Company (collectively,
the “Broker-Dealer”). The Investor shall, from time to time, provide the Company
with all information regarding the Broker-Dealer reasonably requested by the
Company. The Investor shall be solely responsible for all fees and commissions
of the Broker-Dealer, which shall not exceed customary brokerage fees and
commissions.

Section 6.18. Disclosure Schedule.

          (i) The Company may, from time to time, update the Disclosure Schedule
as may be required to satisfy the condition set forth in Section 7.2(i) . For
purposes of this Section 6.18, any disclosure made in a schedule to the
Compliance Certificate substantially in the form attached hereto as Exhibit D
shall be deemed to be an update of the Disclosure Schedule. Notwithstanding
anything in this Agreement to the contrary, no update to the Disclosure Schedule
pursuant to this Section 6.18 shall cure any breach of a representation or
warranty of the Company contained in this Agreement and made prior to the update
and shall not affect any of the Investor’s rights or remedies with respect
thereto.

          (ii) Notwithstanding anything to the contrary contained in the
Disclosure Schedule or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedule shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedule as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face. The fact that
any item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

30

--------------------------------------------------------------------------------

ARTICLE VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

     Section 7.1. Conditions Precedent to Closing. The Closing is subject to the
satisfaction of each of the conditions set forth in this Section 7.1.

          (i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement (a)
that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

          (ii) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall be
true and correct in all material respects as of the Closing Date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

          (iii) Reserved.

          (iv) Closing Deliverables. At the Closing, counterpart signature pages
of this Agreement and the Registration Rights Agreement executed by each of the
parties hereto shall be delivered as provided in Section 2.2. Simultaneously
with the execution and delivery of this Agreement and the Registration Rights
Agreement, the Investor’s counsel shall have received a certificate from the
Company, dated the Closing Date, in the form of Exhibit C hereto.

     Section 7.2. Conditions Precedent to a Draw Down. The right of the Company
to deliver a Draw Down Notice and the obligation of the Investor to accept a
Draw Down Notice and to acquire and pay for the Shares in accordance therewith
is subject to the satisfaction, at each Draw Down Exercise Date and at each
Settlement Date (except as otherwise expressly set forth below), of each of the
conditions set forth in this Section 7.2.

          (i) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the applicable Draw Down Exercise Date
and the applicable Settlement Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in

31

--------------------------------------------------------------------------------

all material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall have been true and correct when
made and shall be true and correct as of the applicable Draw Down Exercise Date
and the applicable Settlement Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

          (ii) Performance of the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to the
applicable Draw Down Exercise Date and the applicable Settlement Date. The
Company shall have delivered to the Investor on the applicable Settlement Date
the Compliance Certificate substantially in the form attached hereto as Exhibit
D.

          (iii) Registration Statement Effective. The Registration Statement
covering the resale by the Investor of the Registrable Securities shall have
been declared effective under the Securities Act by the Commission and shall
remain effective, and the Investor shall be permitted to utilize the Prospectus
therein to resell (a) all of the Commitment Shares, (b) all of the Shares issued
pursuant to all prior Draw Down Notices, and (c) all of the Shares issuable
pursuant to the applicable Draw Down Notice.

          (iv) No Material Notices. None of the following events shall have
occurred and be continuing: (a) receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement, the Prospectus or any Prospectus
Supplement, or for any amendment of or supplement to the Registration Statement,
the Prospectus, or any Prospectus Supplement; (b) the issuance by the Commission
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the applicable Draw Down Notice and the settlement thereof). The
Company shall have no Knowledge of any event that could reasonably be expected
to have the effect of causing the suspension of the effectiveness of the
Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor.

32

--------------------------------------------------------------------------------

          (v) Other Commission Filings. The Current Report and the Form D shall
have been filed with the Commission as required pursuant to Section 2.3, and the
final Prospectus and all other Prospectus Supplements required to have been
filed with the Commission pursuant to Section 2.3 and pursuant to the
Registration Rights Agreement shall have been filed with the Commission in
accordance with Section 2.3 and the Registration Rights Agreement. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act, including all material required to
have been filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall
have been filed with the Commission and, if any Registrable Securities are
covered by a Registration Statement on Form S-3, such filings shall have been
made within the applicable time period prescribed for such filing under the
Exchange Act.

          (vi) No Suspension of Trading in or Notice of Delisting of Common
Stock. Trading in the Common Stock shall not have been suspended by the
Commission, the Trading Market or the FINRA (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Draw Down Exercise Date), the Company shall
not have received any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain (unless, prior to such date certain, the Common Stock is listed or
quoted on any other Trading Market), and trading in securities generally as
reported on the Trading Market shall not have been suspended or limited, nor
shall a banking moratorium have been declared either by the U.S. or New York
State authorities (except for any suspension, limitation or moratorium which
shall be terminated prior to the applicable Draw Down Exercise Date), there
shall not have been imposed any suspension of electronic trading or settlement
services by DTC with respect to the Common Stock that is continuing, the Company
shall not have received any notice from DTC to the effect that a suspension of
electronic trading or settlement services by DTC with respect to the Common
Stock is being imposed or is contemplated (unless, prior to such suspension, DTC
shall have notified the Company in writing that DTC has determined not to impose
any such suspension), nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
that has had or would reasonably be expected to have a material adverse change
in any U.S. financial, credit or securities market that is continuing.

          (vii) Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom).

          (viii) No Injunction. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which

33

--------------------------------------------------------------------------------

would materially modify or delay any of the transactions contemplated by the
Transaction Documents.

          (ix) No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by the Transaction Documents, or seeking material damages in
connection with such transactions.

          (x) Aggregate Limit. The issuance and sale of the Shares issuable
pursuant to such Draw Down Notice shall not violate Sections 3.1, 3.7, 3.9 and
6.6 hereof.

          (xi) Securities Authorized and Delivered. The Shares issuable pursuant
to such Draw Down Notice shall have been duly authorized by all necessary
corporate action of the Company. The Company shall have delivered all Shares
relating to all prior Draw Down Notices.

          (xii) Listing of Securities. All of the Securities that may be issued
pursuant to this Agreement shall have been approved for listing or quotation on
the Trading Market as of the Closing Date, subject only to notice of issuance.

          (xiii) No Material Adverse Effect. No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.

          (xiv) No Restrictive Legends. If requested by the Investor from and
after the Effective Date, the Company shall have either (i) issued and delivered
(or caused to be issued and delivered) to the Investor a certificate
representing the Commitment Shares that is free from all restrictive and other
legends or (ii) caused the Company’s transfer agent to credit the Investor’s or
its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares represented by the certificate delivered by the Investor to the Company
in accordance with Section 10.1(iv) of this Agreement.

          (xv) Opinion of Counsel; Bring-Down. Prior to the first Draw Down
Exercise Date, the Investor shall have received an opinion from outside counsel
to the Company, in the form mutually agreed to by the parties hereto prior to
the date hereof. On each Settlement Date, the Investor shall have received an
opinion “bring down” from outside counsel to the Company, dated the applicable
Settlement Date, in the form mutually agreed to by the parties hereto prior to
the date hereof.

ARTICLE VIII
TERMINATION

     Section 8.1. Termination. Unless earlier terminated as provided hereunder,
this Agreement shall terminate automatically on the earliest to occur of (i) the
first day of the month next following the 24-month anniversary of the Effective
Date, (ii) the date on which the Investor shall have purchased or acquired
shares of Common Stock pursuant to this Agreement

34

--------------------------------------------------------------------------------

equal to the Aggregate Limit and (iii) the date on which the Common Stock shall
have failed to be listed or quoted on a Trading Market. Subject to Section 8.3,
the Company may terminate this Agreement effective upon one Trading Day’s prior
written notice to the Investor in accordance with Section 10.4; provided,
however, that (A) the Company shall have paid all fees and amounts and issued
all Commitment Shares owed to the Investor or its counsel, as applicable,
pursuant to Section 10.1 of this Agreement, prior to such termination, and (B)
prior to issuing any press release, or making any public statement or
announcement, with respect to such termination, the Company shall consult with
the Investor and its counsel on the form and substance of, and shall give due
consideration to all comments of the Investor and its counsel on, such press
release or other disclosure. Subject to Section 8.3, this Agreement may be
terminated at any time by the mutual written consent of the parties, effective
as of the date of such mutual written consent unless otherwise provided in such
written consent.

     Section 8.2. Other Termination. Subject to Section 8.3, the Investor shall
have the right to terminate this Agreement effective upon one Trading Day’s
prior written notice to the Company in accordance with Section 10.4, if: (i) any
condition, occurrence, state of facts or event constituting a Material Adverse
Effect has occurred and is continuing; (ii) the Company shall have entered into
any agreement, plan, arrangement or transaction with a third party or shall have
determined to utilize any existing agreement, plan or arrangement with a third
party, in each case the principal purpose of which is to implement, effect or
consummate at any time during the Investment Period a Similar Financing, an ATM
or a Price Reset Provision; (iii) a Fundamental Transaction shall have occurred;
(iv) (A) the Registration Statement is not filed by the Filing Deadline (as
defined in the Registration Rights Agreement) or declared effective by the
Effectiveness Deadline (as defined in the Registration Rights Agreement), or (B)
the Company is otherwise in breach or default in any material respect under any
of the other provisions of the Registration Rights Agreement, and in the case of
this clause (B), if such failure, breach or default is capable of being cured,
such failure, breach or default is not cured within 10 Trading Days after notice
of such failure, breach or default is delivered to the Company pursuant to
Section 10.4; (v) while the Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement and the
Investor holds any Registrable Securities, the effectiveness of the Registration
Statement lapses for any reason (including, without limitation, the issuance of
a stop order) or the Registration Statement, the Prospectus or any Prospectus
Supplement is otherwise unavailable to the Investor for the resale of all of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of 20
consecutive Trading Days or for more than an aggregate of 60 Trading Days in any
365-day period, other than due to acts of the Investor; (vi) trading in the
Common Stock on the Trading Market shall have been suspended and such suspension
continues for a period of 20 consecutive Trading Days or for more than an
aggregate of 60 Trading Days in any 365-day period; (vii) the Company has filed
for and/or is subject to any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors instituted by or against the Company or
(viii) the Company is in material breach or default of this Agreement, and, if
such breach or default is capable of being cured, such breach or default is not
cured within 10 Trading Days after notice of such breach or default is delivered
to the Company pursuant to Section 10.4. Unless notification thereof is required
elsewhere in this Agreement (in which case such notification shall be provided
in accordance with such other provision), the Company shall promptly (but in no
event later than 24 hours) notify the Investor (and, if required

35

--------------------------------------------------------------------------------

under applicable law, including, without limitation, Regulation FD promulgated
by the Commission, or under the applicable rules and regulations of the Trading
Market, the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market)
upon becoming aware of any of the events set forth in the immediately preceding
sentence.

     Section 8.3. Effect of Termination. In the event of termination by the
Company or the Investor pursuant to Section 8.1 or 8.2, as applicable, written
notice thereof shall forthwith be given to the other party as provided in
Section 10.4 and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 8.1 or 8.2 herein, this Agreement shall become
void and of no further force and effect, except that (i) the provisions of
Article V (Representations and Warranties of the Company), Article IX
(Indemnification), Article X (Miscellaneous) and this Article VIII (Termination)
shall remain in full force and effect indefinitely notwithstanding such
termination, and, (ii) so long as the Investor owns any Securities, the
covenants and agreements of the Company contained in Article VI (Additional
Covenants) shall remain in full force and notwithstanding such termination for a
period of six months following such termination. Notwithstanding anything in
this Agreement to the contrary, no termination of this Agreement by any party
shall (i) become effective prior to the first Trading Day immediately following
the Settlement Date related to any pending Draw Down Notice that has not been
fully settled in accordance with the terms and conditions of this Agreement (it
being hereby acknowledged and agreed that no termination of this Agreement shall
limit, alter, modify, change or otherwise affect any of the Company’s or the
Investor’s rights or obligations under the Transaction Documents with respect to
any pending Draw Down, and that the parties shall fully perform their respective
obligations with respect to any such pending Draw Down under the Transaction
Documents, provided all of the conditions to the settlement thereof set forth in
Article VII are timely satisfied), (ii) limit, alter, modify, change or
otherwise affect the Company’s or the Investor’s rights or obligations under the
Registration Rights Agreement, all of which shall survive any such termination,
(iii) affect any Commitment Shares previously issued or delivered, or any rights
of any holder thereof (it being hereby acknowledged and agreed that all of the
Commitment Shares shall be fully earned as of the Closing Date, regardless of
whether any Draw Downs are issued by the Company or settled hereunder), or (iv)
affect any cash fees paid to the Investor or its counsel pursuant to Section
10.1 (including, without limitation, the Document Preparation Fee), in each case
all of which fees shall be non-refundable when paid regardless of whether any
Draw Downs are issued by the Company or settled hereunder. Nothing in this
Section 8.3 shall be deemed to release the Company or the Investor from any
liability for any breach or default under this Agreement or any of the other
Transaction Documents to which it is a party, or to impair the rights of the
Company and the Investor to compel specific performance by the other party of
its obligations under the Transaction Documents to which it is a party.

ARTICLE IX
INDEMNIFICATION

     Section 9.1. Indemnification of Investor. In consideration of the
Investor’s execution and delivery of this Agreement and acquiring the Shares
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents to which it is a party, subject to the provisions of this
Section 9.1, the Company shall indemnify and hold harmless the Investor,

36

--------------------------------------------------------------------------------

each of its directors, officers, shareholders, members, partners, employees,
representatives, agents and advisors (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title), each Person, if any, who controls the Investor
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act), and the respective directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Investor Party”), from and against all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses (including all
judgments, amounts paid in settlement, court costs, reasonable attorneys’ fees
and costs of defense and investigation) (collectively, “Damages”) that any
Investor Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents to which it is a
party or (b) any action, suit, claim or proceeding (including for these purposes
a derivative action brought on behalf of the Company) instituted against such
Investor Party arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents, other than claims for
indemnification within the scope of Section 6 of the Registration Rights
Agreement; provided, however, that (x) the foregoing indemnity shall not apply
to any Damages to the extent, but only to the extent, that such Damages resulted
directly and primarily from a breach of any of the Investor’s representations,
warranties, covenants or agreements contained in this Agreement or the
Registration Rights Agreement, and (y) the Company shall not be liable under
subsection (b) of this Section 9.1 to the extent, but only to the extent, that a
court of competent jurisdiction shall have determined by a final judgment (from
which no further appeals are available) that such Damages resulted directly and
primarily from any acts or failures to act, undertaken or omitted to be taken by
such Investor Party through its fraud, bad faith, gross negligence, or willful
or reckless misconduct.

     The Company shall reimburse any Investor Party promptly upon demand (with
accompanying presentation of documentary evidence) for all legal and other costs
and expenses reasonably incurred by such Investor Party in connection with (i)
any action, suit, claim or proceeding, whether at law or in equity, to enforce
compliance by the Company with any provision of the Transaction Documents or
(ii) any other any action, suit, claim or proceeding, whether at law or in
equity, with respect to which it is entitled to indemnification under this
Section 9.1; provided that the Investor shall promptly reimburse the Company for
all such legal and other costs and expenses to the extent a court of competent
jurisdiction determines that any Investor Party was not entitled to such
reimbursement.

     An Investor Party’s right to indemnification or other remedies based upon
the representations, warranties, covenants and agreements of the Company set
forth in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.

37

--------------------------------------------------------------------------------

     To the extent that the foregoing undertakings by the Company set forth in
this Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.

     Section 9.2. Indemnification Procedures. Promptly after an Investor Party
receives notice of a claim or the commencement of an action for which the
Investor Party intends to seek indemnification under Section 9.1, the Investor
Party will notify the Company in writing of the claim or commencement of the
action, suit or proceeding; provided, however, that failure to notify the
Company will not relieve the Company from liability under Section 9.1, except to
the extent it has been materially prejudiced by the failure to give notice. The
Company will be entitled to participate in the defense of any claim, action,
suit or proceeding as to which indemnification is being sought, and if the
Company acknowledges in writing the obligation to indemnify the Investor Party
against whom the claim or action is brought, the Company may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it. After the Company notifies the Investor Party
that the Company wishes to assume the defense of a claim, action, suit or
proceeding, the Company will not be liable for any further legal or other
expenses incurred by the Investor Party in connection with the defense against
the claim, action, suit or proceeding except that if, in the opinion of counsel
to the Investor Party, it would be inappropriate under the applicable rules of
professional responsibility for the same counsel to represent both the Company
and such Investor Party. In such event, the Company will pay the reasonable fees
and expenses of no more than one separate counsel for all such Investor Parties
promptly as such fees and expenses are incurred. Each Investor Party, as a
condition to receiving indemnification as provided in Section 9.1, will
cooperate in all reasonable respects with the Company in the defense of any
action or claim as to which indemnification is sought. The Company will not be
liable for any settlement of any action effected without its prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. The Company will not, without the prior written consent of the
Investor Party, effect any settlement of a pending or threatened action with
respect to which an Investor Party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the Investor Party from all
liability and claims which are the subject matter of the pending or threatened
action.

     The remedies provided for in this Article IX are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Investor Party at law or in equity.

ARTICLE X
MISCELLANEOUS

     Section 10.1. Fees and Expenses.

          (i) Counsel and Other Fees and Expenses. Each party shall bear its own
fees and expenses related to the transactions contemplated by this Agreement;
provided, however, that the Company shall reimburse the Investor, by wire
transfer of immediately available funds to an account designated by the
Investor, a non-accountable and non-refundable document preparation fee of
$15,000, exclusive of disbursements and out-of-pocket expenses (the “Document
Preparation Fee”), in connection with the preparation, negotiation, execution
and delivery of the Transaction Documents, which Document Preparation Fee shall
be paid as

38

--------------------------------------------------------------------------------

follows: (i) $5,000 of such Document Preparation Fee was paid on ___________ ,
2013 and (ii) $10,000 of such Document Preparation Fee shall be paid within 20
days following the Effective Date. For the avoidance of doubt, the Document
Preparation Fee (and any portion thereof) shall be non-refundable when paid,
regardless of whether any Draw Downs are issued by the Company or settled
hereunder. The Company shall pay all U.S. federal, state and local stamp and
other similar transfer and other taxes and duties levied in connection with
issuance of the Securities pursuant hereto.

          (ii) Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, prior to the date of this Agreement, the Company
has heretofore caused its transfer agent to issue to the Investor a certificate
representing the Commitment Shares in the name of the Investor. For the
avoidance of doubt, all of the Commitment Shares were fully earned as of June
24, 2013, regardless of whether any Draw Downs are issued by the Company or
settled hereunder. The Commitment Shares constitute “restricted securities” as
such term is defined in Rule 144(a)(3) under the Securities Act and, subject to
the provisions of subsection (iv) of this Section 10.1, the certificate
representing the Commitment Shares shall bear the restrictive legend set forth
below in subsection (iii) of this Section 10.1. The Commitment Shares shall
constitute Registrable Securities and shall be included in the Registration
Statement in accordance with the terms of the Registration Rights Agreement.

          (iii) Legends. The certificate(s) representing the Commitment Shares
issued prior to the Effective Date, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificate(s)):

THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

     Notwithstanding the foregoing and for the avoidance of doubt, all Shares to
be issued in respect of any Draw Down Notice delivered to the Investor pursuant
to this Agreement shall be issued to the Investor in accordance with Section 3.5
by crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no stop-

39

--------------------------------------------------------------------------------

transfer order shall be placed against transfer thereof), and the Company shall
not take any action or give instructions to any transfer agent of the Company
otherwise.

          (iv) Removal of Legend. From and after the Effective Date, the Company
shall, no later than two Trading Days following the delivery by the Investor to
the Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing the Commitment Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), as directed by the
Investor, either: (A) issue and deliver (or cause to be issued and delivered) to
the Investor a certificate representing such Commitment Shares that is free from
all restrictive and other legends or (B) cause the Company’s transfer agent to
credit the Investor’s or its designee’s account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Commitment Shares represented by the certificate so
delivered by the Investor (the date by which such certificate is required to be
delivered to the Investor or such credit is so required to be made to the
account of the Investor or its designee at DTC pursuant to the foregoing is
referred to herein as the “Required Delivery Date”). If the Company fails on or
prior to the Required Delivery Date to either (i) issue and deliver (or cause to
be issued and delivered) to the Investor a certificate representing the
Commitment Shares that is free from all restrictive and other legends or (ii)
cause the Company’s transfer agent to credit the balance account of the Investor
or its designee at DTC through its Deposit/Withdrawal at Custodian (DWAC) system
with a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate delivered by the Investor pursuant hereto, then,
in addition to all other remedies available to the Investor, the Company shall
pay in cash to the Investor on each day after the Required Delivery Date that
the issuance or credit of such shares is not timely effected an amount equal to
2.0% of the product of (A) the sum of the number of Commitment Shares not issued
to the Investor on a timely basis and to which the Investor is entitled and (B)
the VWAP for the five Trading Day period immediately preceding the Required
Delivery Date. In addition to the foregoing, if the Company fails to so properly
deliver such unlegended certificates or so properly credit the account of the
Investor or its designee at DTC by the Required Delivery Date, and if on or
after the Required Delivery Date the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of shares of Common Stock that the Investor anticipated
receiving from the Company without any restrictive legend, then the Company
shall, within three Trading Days after the Investor’s request, pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased, at
which point the Company’s obligation to deliver a certificate or credit such
Investor’s or its designee’s account at DTC for such shares of Common Stock
shall terminate and such shares shall be cancelled.

     Section 10.2. Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial.

          (i) The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without
any

40

--------------------------------------------------------------------------------

bond or other security being required), this being in addition to any other
remedy to which either party may be entitled by law or equity.

          (ii) Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the U.S. District Court and other courts of the
United States sitting in the State of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement, and (b)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Investor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 10.2 shall affect or limit any right to serve process in any other
manner permitted by law.

          (iii) EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
DISPUTES RELATING HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.2.

     Section 10.3. Entire Agreement; Amendment. The Transaction Documents set
forth the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written, with
respect to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended by the parties from and after the date that is one Trading Day
immediately preceding the initial filing of the Registration Statement with the
Commission. Subject to the immediately preceding sentence, no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto. The Disclosure Schedule and all exhibits to this Agreement are
hereby incorporated by reference in, and made a part of, this Agreement as if
set forth in full herein.

     Section 10.4. Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be

41

--------------------------------------------------------------------------------

received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:

  If to the Company:           American Petro-Hunter Inc.     250 N. Rock Road,
Suite 365     Wichita, Kansas 67206     Telephone Number: (316) 201-1853    
Attention: Robert B. McIntosh         If to the Investor:           Hanover
Holdings I, LLC, a New York     limited liability company     c/o Magna Group  
  5 Hanover Square     New York, NY 10004     Telephone Number: (347) 491-4240  
  Fax: (646) 737-9948     Attention: Marc Manuel         With a copy (which
shall not constitute notice) to:           Greenberg Traurig, LLP     The
MetLife Building     200 Park Avenue     New York, NY 10166     Telephone
Number: (212) 801-9200     Fax: (212) 801-6400     Attention: Anthony J. Marsico

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

     Section 10.5. Waivers. No provision of this Agreement may be waived by the
parties from and after the date that is one Trading Day immediately preceding
the initial filing of the Registration Statement with the Commission. Subject to
the immediately preceding sentence, no provision of this Agreement may be waived
other than in a written instrument signed by the party against whom enforcement
of such waiver is sought. No failure or delay in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercises thereof or of any other right, power or privilege.

     Section 10.6. Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly

42

--------------------------------------------------------------------------------

indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

     Section 10.7. Construction. The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents. In addition, each and every
reference to share prices (including the Floor Prices) and shares of Common
Stock in any Transaction Document shall be subject to adjustment for any stock
splits, stock combinations, stock dividends, recapitalizations and other similar
transactions that occur on or after the date of this Agreement. Any reference in
this Agreement to “Dollars” or “$” shall mean the lawful currency of the United
States of America.

     Section 10.8. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder to any Person without the prior written consent of the Investor, which
may be withheld or delayed in the Investor’s sole discretion, including by any
Fundamental Transaction. The Investor may not assign its rights or obligations
under this Agreement.

     Section 10.9. No Third Party Beneficiaries. Except as expressly provided in
Article IX, this Agreement is intended only for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

     Section 10.10. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state that would cause the application of the laws of any other jurisdiction.

     Section 10.11. Survival. The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of Article V
(Representations and Warranties of the Company), Article VIII (Termination),
Article IX (Indemnification) and this Article X (Miscellaneous) shall remain in
full force and effect indefinitely notwithstanding such termination, and, (ii)
so long as the Investor owns any Securities, the covenants and agreements of the
Company contained in Article VI (Additional Covenants), shall remain in full
force and effect notwithstanding such termination for a period of six months
following such termination.

     Section 10.12. Counterparts. This Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart. In

43

--------------------------------------------------------------------------------

the event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof. Failure to
provide or delay in the delivery of such additional executed signature pages
shall not adversely affect the efficacy of the original delivery.

     Section 10.13. Publicity. The Company and its counsel shall afford the
Investor and its counsel with a reasonable opportunity to review and comment
upon, and shall consult with the Investor and its counsel on the form and
substance of, any press release, Commission filing or any other public
disclosure made by or on behalf of the Company relating to the Investor, its
purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby. For the avoidance of doubt, the Company shall
not be required to submit for review any such disclosure (i) contained in
periodic reports filed with the Commission under the Exchange Act if it shall
have previously provided the same disclosure for review in connection with a
previous filing or (ii) any Prospectus Supplement if it contains disclosure that
does not reference the Investor, its purchases hereunder or any aspect of the
Transaction Documents or the transactions contemplated thereby.

     Section 10.14. Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

     Section 10.15. Further Assurances. From and after the Closing Date, upon
the request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

[Signature Page Follows]

44

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officer as of the date first above
written.

  AMERICAN PETRO-HUNTER   INC.:           By: /s/ Robert McIntosh   Name: Robert
McIntosh   Title: President and CEO       HANOVER HOLDINGS I, LLC, a   New York
limited liability company:           By:/s/ Joshua Sason   Name: Joshua Sason  
Title: CEO

45

--------------------------------------------------------------------------------

ANNEX I TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS

     “Acceptable Transaction” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
a Person, as such terms are used in and construed under Rule 144. With respect
to the Investor, without limitation, any Person owning, owned by, or under
common ownership with the Investor, and any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as the
Investor will be deemed to be an Affiliate.

     “Aggregate Limit” shall have the meaning assigned to such term in Section
2.1 hereof.

     “Agreement” shall have the meaning assigned to such term in the preamble
hereof.

     “Alternate Transaction” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

     “Alternate Transaction Notice” shall have the meaning assigned to such term
in Section 6.7(ii) hereof.

     “Announcement Date” shall have the meaning assigned to such term in Section
3.8 hereof.

     “ATM” shall have the meaning assigned to such term in Section 6.7(iii)
hereof.

     “Average Trading Volume” means the average trading volume of the Common
Stock on the Trading Market for the 10 Trading Days immediately prior to the
applicable Draw Down Exercise Date.

     “Below Market Offering” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

     “Broker-Dealer” shall have the meaning assigned to such term in Section
6.17 hereof.

     “Bylaws” shall have the meaning assigned to such term in Section 5.3
hereof.

     “Charter” shall have the meaning assigned to such term in Section 5.3
hereof. “Closing” shall have the meaning assigned to such term in Section 2.2
hereof. “Closing Date” means the date of this Agreement.

     “Code” means the Internal Revenue Code of 1986, as amended.

i

--------------------------------------------------------------------------------

     “Commission” means the U.S. Securities and Exchange Commission or any
successor entity.

     “Commission Documents” shall mean (1) all reports, schedules,
registrations, forms, statements, information and other documents filed with or
furnished to the Commission by the Company pursuant to the reporting
requirements of the Exchange Act, including all material filed or furnished
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, since
December 31, 2012, including, without limitation, the Annual Report on Form 10-K
filed by the Company for its fiscal year ended December 31, 2012 (the “2012 Form
10-K”), and which hereafter shall be filed with or furnished to the Commission
by the Company, including, without limitation, the Current Report, (2) the
Registration Statement, as the same may be amended from time to time, the
Prospectus and each Prospectus Supplement and (3) all information contained in
such filings and all documents and disclosures that have been and heretofore
shall be incorporated by reference therein.

     “Commitment Shares” means 1,764,706 shares of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock which, prior to the
date of this Agreement, the Company has caused its transfer agent to issue and
deliver to the Investor.

     “Common Stock” shall have the meaning assigned to such term in the recitals
hereof.

     “Company” shall have the meaning assigned to such term in the preamble
hereof.

     “Current Market Price” means, with respect to any particular measurement
date, the closing price of a share of Common Stock as reported on the Trading
Market for the Trading Day immediately preceding such measurement date.

     “Current Report” shall have the meaning assigned to such term in Section
2.3 hereof.

     “Damages” shall have the meaning assigned to such term in Section 9.1
hereof.

     “Disclosure Schedule” shall have the meaning assigned to such term in the
preamble to Article V hereof.

     “Discount Price” means a price equal to 90% of the arithmetic average of
the three lowest VWAPs that equal or exceed the applicable Floor Price during
the applicable Pricing Period; provided, however, that if the VWAP does not
equal or exceed the applicable Floor Price for at least three Trading Days
during the applicable Pricing Period, then the “Discount Price” shall mean a
price equal to 90% of the arithmetic average of all of the VWAPs that equal or
exceed the applicable Floor Price (if any) during such Pricing Period.

     “Document Preparation Fee” shall have the meaning assigned to such term in
Section 10.1 hereof.

     “Draw Down” means the transactions contemplated in Article III of this
Agreement with respect to any Draw Down Notice delivered by the Company in
accordance with Article III of this Agreement.

ii

--------------------------------------------------------------------------------

     “Draw Down Amount” means the actual amount of proceeds received by the
Company pursuant to a Draw Down under this Agreement.

     “Draw Down Amount Requested” shall mean the specific numbers of shares of
Common Stock requested by the Company in a Draw Down Notice delivered pursuant
to Section 3.1, up to the Maximum Draw Down Amount Requested.

     “Draw Down Exercise Date” shall have the meaning assigned to such term in
Section 3.1 hereof.

     “Draw Down Notice” shall have the meaning assigned to such term in Section
3.1 hereof.

     “DTC” means The Depository Trust Company, or any successor thereto.

     “Earnings Announcement” shall have the meaning assigned to such term in
Section 3.8 hereof.

     “Earnings 8-K” shall have the meaning assigned to such term in Section 3.8
hereof.

     “EDGAR” means the Commission’s Electronic Data Gathering, Analysis and
Retrieval System.

     “Effective Date” means the first Trading Day immediately following the date
on which the initial Registration Statement filed pursuant to Section 2(a) of
the Registration Rights Agreement is declared effective by the Commission.

     “Environmental Laws” shall have the meaning assigned to such term in
Section 5.18 hereof.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

     “FCPA” shall have the meaning assigned to such term in Section 5.36 hereof.

     “FDA” shall have the meaning assigned to such term in Section 5.17 hereof.

     “Filing Time” shall have the meaning assigned to such term in Section 3.8
hereof.

     “FINRA” means the Financial Industry Regulatory Authority.

     “Floor Price” means the product of (i) 0.70 and (ii) the VWAP over the 10
Trading Days immediately preceding the applicable Draw Down Exercise Date, which
shall be appropriately adjusted for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions.

iii

--------------------------------------------------------------------------------

     “Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) take action to facilitate a purchase, tender or
exchange offer by another Person that is accepted by the holders of more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify its Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.

     “GAAP” shall mean generally accepted accounting principles in the United
States of America as applied by the Company.

     “Governmental Licenses” shall have the meaning assigned to such term in
Section 5.17 hereof.

     “Indebtedness” shall have the meaning assigned to such term in Section 5.11
hereof.

     “Intellectual Property” shall have the meaning assigned to such term in
Section 5.17(b) hereof.

     “Investment Period” means the period commencing on the Effective Date and
expiring on the date this Agreement is terminated pursuant to Article VIII
hereof.

     “Investor” shall have the meaning assigned to such term in the preamble
hereof.

     “Investor Party” shall have the meaning assigned to such term in Section
9.1 hereof.

     “Knowledge” means the actual knowledge of the Company’s Chief Executive
Officer or Chief Financial Officer, after reasonable inquiry of all officers,
directors and employees of the Company who could reasonably be expected to have
knowledge or information with respect to the matter in question.

     “Make Whole Amount” shall have the meaning assigned to such term in Section
3.6 hereof.

iv

--------------------------------------------------------------------------------

     “Material Adverse Effect” means (i) any condition, occurrence, state of
facts or event having, or insofar as reasonably can be foreseen would likely
have, any material adverse effect on the legality, validity or enforceability of
the Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party; provided, however, that none of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (b) changes generally affecting
the oil and natural gas exploration and production industries, provided such
changes shall not have affected the Company in a materially disproportionate
manner as compared to other similarly situated companies; (c) any effect of the
announcement of, or the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents on the Company’s relationships,
contractual or otherwise, with customers, suppliers, vendors, bank lenders,
strategic venture partners or employees; and (d) the receipt of any notice that
the Common Stock may be ineligible to continue listing or quotation on the
Trading Market, other than a final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain (unless, prior to such date certain, the Common Stock is listed or
quoted on any other Trading Market).

     “Material Agreements” shall have the meaning assigned to such term in
Section 5.19 hereof.

     “Maximum Draw Down Amount Requested” means the product of (i) the Average
Trading Volume and (ii) 3.0.

     “Money Laundering Laws” shall have the meaning assigned to such term in
Section 5.37 hereof.

     “OFAC” shall have the meaning assigned to such term in Section 5.38 hereof.

     “Ownership Limitation” shall have the meaning assigned to such term in
Section 3.7 hereof.

     “Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

     “Plan” shall have the meaning assigned to such term in Section 5.24 hereof.

v

--------------------------------------------------------------------------------

     “Press Release” shall have the meaning assigned to such term in Section 2.3
hereof.

     “Price Reset Provision” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

     “Pricing Period” shall mean, with respect to each Draw Down, a period of 10
consecutive Trading Days commencing on the Pricing Period start date set forth
in the Draw Down Notice in accordance with Section 3.1 hereof.

     “Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.

     “Prospectus Supplement” means any prospectus supplement to the Prospectus
filed with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

     “Reference Period” shall have the meaning assigned to such term in Section
6.7(ii) hereof.

     “Registrable Securities” shall have the meaning assigned to such term in
the Registration Rights Agreement.

     “Registration Rights Agreement” shall have the meaning assigned to such
term in the recitals hereof.

     “Registration Statement” shall have the meaning assigned to such term in
the Registration Rights Agreement.

     “Regulation D” shall have the meaning assigned to such term in the recitals
hereof.

     “Required Delivery Date” shall have the meaning assigned to such term in
Section 10.1(iv) hereto.

     “Restricted Period” shall have the meaning assigned to such term in Section
6.13(i) hereof.

     “Restricted Person” shall have the meaning assigned to such term in Section
6.13(i) hereof.

     “Restricted Persons” shall have the meaning assigned to such term in
Section 6.13(i) hereof.

     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.

     “Section 4(a)(2)” shall have the meaning assigned to such term in the
recitals hereof.

vi

--------------------------------------------------------------------------------

     “Securities” means, collectively, the Shares and the Commitment Shares.

     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

     “Settlement Date” shall have the meaning assigned to such term in Section
3.5 hereof.

     “Shares” shall mean the whole shares of Common Stock that are and/or may be
purchased by the Investor under this Agreement pursuant to one or more Draw
Downs, and not the Commitment Shares.

     “Short Sales” shall mean “short sales” as defined in Rule 200 promulgated
under Regulation SHO under the Exchange Act.

     “Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.

     “Similar Financing” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

     “SOXA” shall mean the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission thereunder.

     “Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

     “Total Commitment” shall have the meaning assigned to such term in Section
2.1 hereof.

     “Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New
York City time, and ending at 4:00 p.m., New York City time) on the Trading
Market.

     “Trading Market” means the OTC Bulletin Board; provided, however, that in
the event the Common Stock is ever listed or quoted on the NASDAQ Global Market,
the NASDAQ Global Select Market, the NASDAQ Capital Market, the New York Stock
Exchange, NYSE Arca, the NYSE MKT, or the OTCQX or the OTCQB operated by OTC
Markets Group Inc., than the “Trading Market” shall mean such other market or
exchange or any successor to the foregoing on which the Common Stock is then
listed or quoted.

     “Transaction Documents” means, collectively, this Agreement (as qualified
by the Disclosure Schedule) and the exhibits hereto, the Registration Rights
Agreement and each of the other agreements, documents, certificates and
instruments entered into or furnished by the parties hereto in connection with
the transactions contemplated hereby and thereby.

     “VWAP” means the volume weighted average price (the aggregate sales price
of all trades of Common Stock during a Trading Day divided by the total number
of shares of

vii

--------------------------------------------------------------------------------

Common Stock traded during such Trading Day) of the Common Stock during a
Trading Day as reported by Bloomberg L.P. using the AQR function.

     “Warrant Value” shall mean the fair value of all warrants, options and
other similar rights issued to a third party in connection with an Alternate
Transaction, determined by using a standard Black-Scholes option-pricing model
using a reasonable and appropriate expected volatility percentage based on
applicable volatility data from an investment banking firm of nationally
recognized reputation.

viii

--------------------------------------------------------------------------------